Citation Nr: 0603282	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-34 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 21, 2003, for 
the grant of service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 9, 1974 to 
June 6, 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD and assigned a 50 percent 
disability rating, effective April 21, 2003.  The veteran 
perfected an appeal of the effective date assigned for the 
grant of service connection for this disability.

The veteran presented testimony before the undersigned in a 
September 2005 video-hearing, and a copy of the transcript of 
the proceeding is associated with the claims file.  

FINDING OF FACT

The veteran's original application for service connection for 
PTSD was received by the RO on April 21, 2003.  

CONCLUSION OF LAW

Entitlement to an effective date prior to April 21, 2003, for 
the grant of service connection for PTSD is not shown.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran first raised his claim of 
entitlement to an earlier effective date for the award of 
service connection for PTSD in his April 2004 statement which 
was subsequently clarified as a Notice of Disagreement. VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.

Here, in a May 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, August 2004 Statement of the Case provided the 
pertinent laws regarding effective dates and the bases for 
the denial of his claim.  Moreover, the veteran concedes that 
he did not file a specific claim for service connection for 
PTSD until April 2003; thus, there is no factual dispute.  
Thus, the Board finds that any duty to notify that exists in 
this case has been satisfied.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Here, the resolution of the appeal depends upon 
evidence already contained in the claims file.  There is no 
dispute as to the facts of this case regarding when his 
claims were filed.  As such, there is no reasonable 
possibility that any additional evidence could be obtained 
which would change the outcome.  The Board finds, therefore, 
that there is no prejudice in the Board proceeding with a 
decision on the merits.

Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits or a claim reopened after final 
disallowance shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2005).  

A formal claim is one that has been filed in the form 
prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

The veteran contends he is entitled to an April 1999 
effective date for the award of service connection for PTSD 
because he filed a claim for alcohol abuse at that time and 
such abuse was due to PTSD, but he was not properly diagnosed 
with PTSD then.  In his April 1999 claim, the veteran 
contended that he had abused alcohol because of his other 
service connected disabilities.  By way of a May 1999 rating 
decision, the RO denied the veteran's claim.  The veteran did 
appeal that decision.  

During the veteran's September 2005 hearing, the veteran 
acknowledged that he first filed a claim for PTSD in April 
2003 and never specifically filed a claim for PTSD prior to 
that date because he did not know he had the disorder.  Thus, 
there is no dispute that the veteran first filed a claim for 
compensation benefits for PTSD on April 21, 2003.  

Here the issue is whether the veteran's claim for alcohol 
abuse in April 1999 can constitute a claim for PTSD which was 
initially diagnosed in December 2002.  Despite the sincere 
contention of the veteran, there is simply no basis in the 
law that allows a claim for alcohol abuse to qualify as a 
claim for PTSD.  While the veteran may have had an alcohol 
abuse problem in 1999, which at that time he prescribed to 
his other service connected disabilities, the mere existence 
of such cannot be equated to a claim for PTSD.  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).   The benefit being sought must 
be identified. 38 C.F.R. § 3.155 (2005).  The veteran's April 
1999 claim was specifically for alcohol abuse.  See Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while 
the Board must interpret a veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the veteran).  Logically, the veteran could not 
form a "belief in entitlement to a benefit" for a condition 
he did not know he had and which had never been diagnosed.  

As the veteran conceded in his during his September 2005 
hearing, he did not file a claim for a PTSD prior to April 
2003.  Therefore, as the RO correctly determined, the 
veteran's claim for alcohol abuse in April 1999 constituted a 
claim for service connection for alcohol abuse.  Proper 
action was taken and the RO denied the claim in May 1999.  

The Board has reviewed all of the evidence of record and 
finds no evidence of a claim for PTSD filed prior to April 
21, 2003.  The veteran did file a claim for a nervous 
condition in July 1978, which was denied by a December 1979 
rating decision.  The veteran was notified of that decision 
in January 1980 and he did not appeal.  That decision is 
final.  To the extent that his claim for PTSD constitutes a 
claim to reopen versus an original claim, such does not 
change the outcome of this case.  As noted above, the date of 
a claim to reopen a previously denied claim cannot be earlier 
than the date the claim to reopen is received, which in this 
case, is April 21, 2003.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  

In summary, the correct effective date for the award of 
service connection April 21, 2003, the date of receipt of the 
claim for PTSD.  Consequently, the Board finds that 
entitlement to an earlier effective date is not warranted.  


ORDER

The appeal to establish entitlement to an effective date 
prior to April 21, 2003, for the grant of service connection 
for PTSD, is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeal






 Department of Veterans Affairs


